Curia, per Harper, Ch.
I am satisfied that I was under a mistake of fact, in supposing that the defendant had tendered a title before the filing of the bill. The title which was tendered, bears date after the filing of the bill. Complainant is therefore entitled to a decree for a conveyance, and though I suppose that the effect will be the same, it is proper that it should be in the very terms of the agreement, and such as he demanded. The court perceives no ground for his being, allowed an abatement of the price, as having been induced to enter into the agreement by any false or mistaken representation. But he is at liberty to proceed by action at law, upon the warranty, if he shall be advised that he is likely to maintain it.
The decree of the chancellor, therefore, dismissing the bill, is reversed — and it is ordered and decreed, that the defendant execute to the complainant, a good and sufficient conveyance of the land in question, according to the terms of the agreement between them. Defendant to pay the costs.
Johnson, Dunkin and Johnston, Chancellors, concurred.